
	
		I
		111th CONGRESS
		1st Session
		H. R. 2512
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Flake (for
			 himself, Mr. Kind,
			 Mr. Campbell,
			 Mr. Walz, Mr. Hensarling, Mr.
			 Cooper, Mr. Kirk, and
			 Mr. Smith of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to prohibit
		  the consideration in the House of Representatives or the Senate of measures
		  that appropriate funds for earmarks to private, for-profit
		  entities.
	
	
		1.Earmark point of
			 orderSection 312 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
			
				(g)Earmark point of
				order(1)It
				shall not be in order in the House of Representatives or the Senate to consider
				any bill or joint resolution, or amendment thereto or conference report
				thereon, if that measure or any accompanying report or joint explanatory
				statement of managers contains any earmark for which the intended recipient is
				a private, for-profit entity.
					(2)As used in this subsection, the term
				earmark has the meaning given to the term congressional
				earmark in clause 9 of rule XXI of the Rules of the House of
				Representatives.
					.
		2.Super majority
			 point of order in the SenateSubsections (c)(1) and (d)(2) of section 904
			 of the Congressional Budget Act of 1974 are amended by inserting
			 312(g), after 310(d)(2),.
		
